Citation Nr: 1008797	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  05-34 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel



INTRODUCTION

The Appellant served in the Army Reserve and had active duty 
for training (ACDUTRA) from October 1987 to March 1988.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in July 2004 of a Department 
of Veterans Affairs (VA) Regional Office (RO).

The Appellant was scheduled to appear at a hearing before the 
Board in May 2007, but the hearing was rescheduled at the 
Veteran's request.  In February 2010, the Appellant withdrew 
the request for the hearing.  


FINDING OF FACT

The Appellant's active service from October 1987 to March 
1988 was not service during a period of war.


CONCLUSION OF LAW

The Appellant does not meet the legal requirement for 
nonservice-connected pension.  38 U.S.C.A. §§ 101, 1521 (West 
2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6 (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

As the nature and dates of the Appellant's  service are not 
disputed, the law is dispositive, and the provisions of the 
VCAA do not apply.  Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001). 

REASONS AND BASES FOR FINDING AND CONCLUSION

The Governing Law

Under 38 U.S.C.A. § 1521, pension is payable to a Veteran who 
meets the service requirements and who is permanently and 
totally disabled due to nonservice-connected disabilities 
that are not the result of willful misconduct.  
38 U.S.C.A. § 1521(a).  

"Veteran" means a person who served in the active military, 
naval or air service and who was discharged or released under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 
C.F.R. § 3.1(d). 

The term "active military, naval, or air service" includes: 
(1) active duty; (2) any period of active duty for training 
(ACDUTRA) in the Armed Forces performed by Reserves for 
training purposes or in the case of members of the National 
Guard or Air National Guard of any state, during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty; and (3) 
any period of inactive duty for training (INACDUTRA) in the 
Armed Forces performed by Reserves for training purposes or 
in the case of members of the National Guard or Air National 
Guard of any state, during which the individual concerned was 
disabled or died from an injury incurred or aggravated in the 
line of duty.  38 U.S.C.A. § 101(2), (21), (22), (24); 38 
C.F.R. § 3.6(a), (b), (c), (d). 



A claimant for VA pension benefits meets the necessary 
service requirements if there is sufficient evidence that she 
served in active military, naval, or air service under one of 
the following conditions: (i) for 90 days or more during a 
period of war; (ii) during a period of war, if she was 
discharged or released from such service for a disability 
adjudged service-connected without the presumptive provisions 
of law, or at the time of discharge, she had such a service-
connected disability, shown by official service records, 
which in medical judgment would have justified a discharge 
for disability; (iii) for a period of 90 consecutive days or 
more, if such period began or ended during a period of war; 
or (iv) for an aggregate of 90 days or more in two or more 
separate periods of service, during more than one period of 
war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3). 

The term "period of war" is defined by statute to include 
the Vietnam Era beginning on August 5, 1964 and ending on May 
7, 1975, and the Persian Gulf War beginning on August 2, 1990 
and ending on a date to be prescribed by Presidential 
proclamation or law.  38 U.S.C.A. § 101(29), (33); 38 C.F.R. 
§ 3.2. 

Facts and Analysis 

The information received from the service department shows 
that the Appellant had ACDUTRA from October 1987 to March 
1988.  The Appellant has not disputed this information or 
provided any evidence showing any other periods of military 
service.

As the Appellant's ACDUTRA did not occur during a period of 
war, as defined under the pertinent provisions of 38 C.F.R. 
§ 3.2, that is, either during the Vietnam Era, which ended 
May 7, 1975, or during the Persian Gulf War that began August 
2, 1990, and as there is no officially recognized period of 
war between the dates describe, the Appellant did not serve 
during a period of war. 

For this reason, the Appellant does not meet the legal 
eligibility requirement for nonservice-connected pension and 
the claim must be denied as a matter of law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994)




ORDER

The Appellant is not legally entitled to nonservice-connected 
pension, and the appeal is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


